PER CURIAM.
The petition for belated appeal is dismissed without prejudice to petitioner securing the rendition of an appealable, written order, via petition for writ of mandamus if necessary, and filing a timely notice of appeal directed to that order. See, e.g., State v. Sullivan, 640 So.2d 77, 78 (Fla. 2d DCA 1994) (“[i]f a trial court fails or refuses to enter a written order that is needed for an appeal, counsel has the remedy of filing a motion or a petition for writ of mandamus with this court to compel the trial court to enter such an order” (citing State v. Bolick, 512 So.2d 960 n. 1 (Fla. 2d DCA 1987))).
CLARK, MAKAR, and OSTERHAUS, JJ., concur.